Title: To George Washington from William Heath, 1 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Jany 1st 1781
                        
                        The last evening I was honored with yours of yesterday, the rank of the Massachusett’s regiments, I am
                            inform’d has been altercated, and the mode of decission not fully determined—The Question has been whether the regiments
                            shall retain their former rank, or be numbered anew, and take rank conformable to the rank of the Officers who are now to
                            command them.The Ten Regiments are commanded by the several Colonels and Lt Colonel Commandants as specifyed on the
                            enclosed List—as soon as I can obtain the List of the Field Officers & rank of the Connecticutt Regiments, will
                            forward them.
                        Yesterday Lt Edes of the Guard Boats deliverd the articles enumerated on the enclosed Inventory, which were
                            left in his hands by Colonel Humphries Lt Edes informs me, that there was a report below, that the Party were made
                            Prisoners on York Island—that it was said the party consisted, of a Colonel, Captain, Two Subalterns, Two voluntiers
                            & twenty four men; if this account be true, the whole were made Prisoners.
                        Enclosed are the returns of the Officers belonging to Colonel Livingston & Spencers
                            regiments—Enclosed is also a letter I received from Lt Colonel Hull, which does honor to Capn Pritchard.
                        about 8 oClock the last evening I received another Express from Lt Colonel Hull, dated at half past one
                            oClock P.M., giveing an account, that he had just received intelligence from Captain Pritchard, that the Enemy were again
                            out about 100 Infantry & 50 horse, who were advancing towards him, Lt Colonel Hull was marching with his Main body
                            to support Captain Pritchard, and had sent off an Express to the Commanding Officer of the New Hampshire Line, which has
                            been held in the most perfect readiness, to march on the shortest notice; so that we may every moment expect to hear
                            something interesting from that Quarter.
                        The new regiments will this day form conformable to orders—with Compliments of the Season—I have the honor to
                            be with the greatest respect Your Excellencys Most Obedt Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                
                                    c.1 January 1781
                                
                            
                            List of the Names of Officers Commanding the Regiments in the Massachusetts Line
                            1 Greaton
                            2 Shepard
                            3 Putnam
                            4 M. Jackson
                            5 H. Jackson
                            6 Vose
                            7 Tupper
                            8 Sprout
                            9 Brooks
                            10 Smith
                        
                        
                    